DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 1, 2022.
Currently, claims 1, 9-10, 17, 20-21, 23-25, 27-28, 30-32, 35-37, 39-40, 45, and 47-49 are pending in the instant application. Claims 24-25, 27-28, 30-32, and 35-37 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1, 9-10, 17, 20-21, 23, 39-40, 45, and 47-49 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC §103
Claims 1, 9-10, 17, 20-21, 23, 39-40, and 47 remain rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. in view of Emerson, Jr. et al. and Dibble et al. for the reasons as set forth in the Office action mailed on October 1, 2021 and for the reasons set forth below. 
on February 1, 2022 have been fully considered but they are not persuasive. Applicant argues that oligonucleotide’s “therapeutic benefits” are “highly unpredictable” thus the speculative teachings of Harper are insufficient to establish a prima facia case of obviousness as there is lack of a reasonable expectation of success. In response, it is noted that the rejected claims in the instant case are mere “composition” claims that do not require any “therapeutic benefits”. As such, applicant’s alleged “unpredictable” factor does not apply to the instantly claimed “composition” that is not even required to provide “therapeutic benefits”. Further, all that is required by claims 20-21 and 23 is “a therapeutically effective amount” of the composition, wherein antisense oligonucleotide dose optimization was routine in the art and was thus within the technical grasp of one of ordinary skill in the art as evidenced by Emerson, Jr. and Dibble, which would thus lead to a reasonable expectation of success in formulating a composition comprising the recited “therapeutically effective amount” such as “40 to 60 mg/ml” disclosed by Dibble. 
Applicant argues that the claimed target region is “much more efficacious at a lower dosage than reasonably suggested by the cited art.” Applicant further argues that “lower dosages can be often beneficial”. In arguing so, applicant points out the 1.132 declaration of record stating that a 5 mg/kg dose was shown to be effective and also points out Figure 3 of the declaration. In response, it appears that applicant attempts to assert unexpected results pertaining to the efficacy at a lower dosage such as 5 mg/kg dose. It is noted that claim 21 is the only claim that recites the “amount”, which is enormously broad “from about 0.01 g/ml to about 100 mg/ml.” Hence, even if the unexpected 5 mg/kg dose satisfies a particular amount within the broad range of “from about 0.01 g/ml to about 100 mg/ml”, the dosage is not commensurate in scope with the claims. Note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP §716.02. 

Further, it appears that the results disclosed in the 1.132 declaration of record pertain only to a 16-mer 2’-MOE gapmer of SEQ ID NO:10. As such, the instantly rejected claims, which are not directed to SEQ ID NO:10, are not commensurate in scope with any of applicant’s asserted unexpected results. 
Applicant argues that the characteristics of the product need not be recited in the claims as the compound and all its properties are the same thing by citing In re Papesch (CCPA 1963). In response, it is noted that the compound rendered obvious in the instant obviousness rejection satisfies all structural limitations set forth in the instant claims including 2’-MOE modifications as well as SEQ ID NO:28 and a sequence that is at least 70% homologous to SEQ ID NO:10. As such, it also necessarily follows that the compound satisfying the structural limitations set forth in the instant rejection also has all of the properties (e.g., “therapeutic benefits”, “long tissue retention and recovery of muscle function and pathology following a treatment regimen”, “much more efficacious at a lower dosage”) pointed out by applicant as a compound and all of its properties are one and the same thing. 
In view of the foregoing, this rejection is maintained. 

Claims 1, 9-10, 17, 20-21, 23, and 39-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Emerson, Jr. et al. and Dibble et al. for the reasons as set forth in the Office action mailed on October 1, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 1, 2022 have been fully considered but they are not persuasive. Applicant did not separately provide rebuttal arguments for this rejection. Applicant instead stated addressed this rejection with the above rejection. In response, this rejection is maintained for the same reasons indicated above.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 2014/0322169 A1, of record) in view of Emerson, Jr. et al. (US 2013/0347136 A1, of record), Schnütgen et al. (Nature Biotechnology, 2003, 21:562-565), and Wallace et al. (Molecular Therapy, 2012, 20:1417-1423).
Harper teaches making “antisense RNAs” that “inhibit expression of DUX4”, wherein the RNAs are “antisense guide strand selected from those set out in SEQ ID NO: 10 through SEQ ID NO: 10912”, wherein the disclosed antisense RNAs can be used for treating FSHD. See paragraphs 0013-0014.
Harper discloses SEQ ID NO:35 in the sequence listing as below:

    PNG
    media_image1.png
    103
    146
    media_image1.png
    Greyscale

It is noted that the above 19-mer sequence is fully complementary to nucleotide positions 2047-2065 of SEQ ID NO:21 claimed in the instant case. It is further noted that Harper’s SEQ ID NO:35 comprises a 16-mer sequence (see positions 4-19) that is equivalent to the 16-mer DNA sequence of SEQ ID NO:10 claimed in the instant case thus is about 84% homologous to SEQ ID NO:10 claimed in the instant case.
Harper discloses SEQ ID NO:2218 in the sequence listing as below:

    PNG
    media_image2.png
    105
    150
    media_image2.png
    Greyscale

It is noted that the above 20-mer sequence is 100% homologous to the 20-mer DNA sequence of SEQ ID NO:28 claimed in the instant case.
Harper does not teach that the above sequences have a 2’-MOE modification and improve grip strength in FLExDUX4 mouse.
Emerson, Jr. teaches that it is an art-recognized goal to make DUX4 inhibitors such as “MOE gapmers” (e.g., “5-10-5 gapmer”) having 2’-MOE modifications in each wing because “agents that reduce DUX4 expression are of interest in treating FSHD and/or ameliorating symptoms associated with FSHD.” See paragraphs 0089 and 0150-0152.
Emerson, Jr. teaches that “chimeric FSHD mice of the invention are useful for assaying the efficacy of such agents on muscle cells affected with FSHD.” See paragraph 0089.
Schnütgen teaches “FLEx switch” strategy can introduce gene expression in the mouse thus “paves the way for the engineering of more sophisticated genetic modifications in the mouse”. See page 565.
Wallace teaches that in vivo effects of DUX4 inhibition can be demonstrated by grip strength test in DUX4-expressing mice because of “DUX4-associated hindlimb grip strength deficits in mice.” Wallace teaches that grip strength is improved in mice treated with a DUX4 inhibitor at 2-weeks post-injection that corresponds to the “onset of degeneration in muscle” compared to DUX4-expressing control mice. Wallace thus suggests “DUX4 inhibition as a therapeutic strategy for FSHD.” See pages 1418-1419 and Figure 5.
It is noted that the obviousness of incorporating 2’-MOE-modified gapmer modification into Harper’s DUX4-targeting sequence of SEQ ID NO:35 or SEQ ID NO:2218 is set forth in the 
Regarding claim 48, the function of Harper’s SEQ ID NO:35 or SEQ ID NO:2218 of binding to and inhibiting expression of mammalian DUX4 was taught and reasonably expected in the prior art as evidenced by Harper’s disclosure of “antisense RNAs” that “inhibit expression of DUX4” and also by Emerson, Jr.’s disclosure that “MOE gapmers” targeted to a DUX4 sequence are “agents that reduce DUX4 expression”. 
Regarding claim 49, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Schnütgen’s “FLEx switch strategy” for expressing DUX4 in mice as a mouse model of FSHD and perform grip strength test in two groups of FLExDUX4 mice, one treated with the 2’-MOE gapmers having Harper’s SEQ ID NO:35 and SEQ ID NO:2218, and the other untreated with the gapmers. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to assess whether the DUX4-targeting sequences of Harper modified with 2’-MOE are suitable for treating FSHD, because the ultimate goal of making a DUX4-targeting 2’-MOE gapmer was to identify “agents that reduce DUX4 expression” for “treating FSHD and/or ameliorating symptoms associated with FSHD” as taught by Emerson, Jr., who also taught that FSHD mice expressing DUX4 are “useful for assaying the efficacy of such agents on muscle cells affected with FSHD”, wherein use of DUX4-expressing mice as a FSHD model was also echoed and corroborated by Wallace, and because Schnütgen’s “FLEx switch strategy” was one of a finite number of art-recognized, identified technologies for engineering transgenic mice expressing a gene of interest thus one of ordinary skill in the art would have reasonably pursued the known technology and would have engineered FLExDUX4 mice with a reasonable expectation of success. One of ordinary skill in the art would also have performed grip strength test in FLExDUX4 mice in order to assess therapeutic potential of Harper’s DUX4-targeting sequences in improving skeletal muscle 
Accordingly, claims 48-49 would have been prima facie obvious before the effective filing date. 

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2019/0343865 A1, of record) in view of Emerson, Jr. et al. (US 2013/0347136 A1, of record), Schnütgen et al. (Nature Biotechnology, 2003, 21:562-565), and Wallace et al. (Molecular Therapy, 2012, 20:1417-1423).
Jones teaches making a “modified inhibitory oligonucleotide” that inhibits DUX4, wherein the oligonucleotide is a 16-mer antisense oligonucleotide of SEQ ID NO:26 (5’-CAGCGTCGGAAGGTGG) targeted to DUX4. See paragraphs 0111 and 0225. It is noted that the underlined 13-mer above corresponds to positions 4-16 of SEQ ID NO:10 claimed in the instant case. Hence, Jones’ SEQ ID NO:26 is at least 70% homologous to SEQ ID NO:10. 
Jones demonstrates that the DUX4 antisense oligonucleotide of SEQ ID NO:26 (“DUX4 ASO”) provides inhibition of DUX4 expression in FSHD skeletal muscle myotubes. See Figure 18. 
Jones does not teach that SEQ ID NO:26 has 2’-MOE modification and improves grip strength in FLExDUX4 mouse.

Emerson, Jr. teaches that “chimeric FSHD mice of the invention are useful for assaying the efficacy of such agents on muscle cells affected with FSHD.” See paragraph 0089.
Schnütgen teaches “FLEx switch strategy” can introduce gene expression in the mouse thus “paves the way for the engineering of more sophisticated genetic modifications in the mouse”. See page 565.
Wallace teaches that in vivo effects of DUX4 inhibition can be demonstrated by grip strength test in DUX4-expressing mice because of “DUX4-associated hindlimb grip strength deficits in mice.” Wallace teaches that grip strength is improved in mice treated with a DUX4 inhibitor at 2-weeks post-injection that corresponds to the “onset of degeneration in muscle” compared to DUX4-expressing control mice. Wallace thus suggests “DUX4 inhibition as a therapeutic strategy for FSHD.” See pages 1418-1419 and Figure 5.
It is noted that the obviousness of incorporating 2’-MOE-modified gapmer modification into Jones’ DUX4-targeting sequence of SEQ ID NO:26 is set forth in the last Office action. Hence, the obviousness of claim 1, from which claims 48-49 depend, will not be reiterated herein.
Regarding claim 48, the function of Jones’ SEQ ID NO:26 of binding to and inhibiting expression of mammalian DUX4 was expressly demonstrated in Jones’ Figure 18.
Regarding claim 49, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize Schnütgen’s “FLEx switch strategy” for expressing DUX4 in mice as a mouse model of FSHD and perform grip strength test in two groups of FLExDUX4 mice, one treated with the 2’-MOE gapmer having Jones’ SEQ ID NO:26, and the other 
Accordingly, claims 48-49 would have been prima facie obvious before the effective filing date. 

Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion
Claims 1, 9-10, 17, 20-21, 23, 39-40, and 47-49 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635